 1

 2

 3

 4

 5

 6

 7
                       EASTERN DISTRICT OF CALIFORNIA –FRESNO DIVISION
 8

 9   MARY ANN CADRETT, et al.,                         CASE No. 1:18-CV-01343-SAB
10                    Plaintiffs,
                                                       ORDER RE STIPULATED CONFIDENTIALITY
11   v.                                                AGREEMENT
12   SPROUTS FARMERS MARKET, INC.; et al.,             (ECF No. 15)
13                    Defendants.
14
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
15
              1.      The confidentiality agreement is entered;
16
              2.      The parties are advised that pursuant to the Local Rules of the United States
17
              District Court, Eastern District of California, any documents which are to be filed
18
              under seal will require a written request which complies with Local Rule 141; and
19
              3.      The party making a request to file documents under seal shall be required to show
20
              good cause for documents attached to a nondispositive motion or compelling reasons for
21
              documents attached to a dispositive motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d
22
              665, 677-78 (9th Cir. 2009).
23

24   IT IS SO ORDERED.
25
     Dated:        February 6, 2019
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28

                                                       1
